Order denying appellant’s motion for judgment dismissing complaint reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted. We are of opinion that plaintiff has failed to show that his action is based upon a contract in writing, or a note or memorandum thereof signed by defendant, appellant, or her duly authorized agent, sufficient to satisfy the Statute of Frauds,* and that, under the circumstances, the learned Special Term erred in denying defendant Hauser’s motion to dismiss the complaint. Kelly, P. J., Rich, Jaycox, Manning and Lazansky, JJ., concur.

See Real Prop. Law, § 259; Rules Civ. Prac. rule 107, subd. 8.—[Rep.